United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2807
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Antonio Gipson

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: February 10, 2020
                            Filed: February 24, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Antonio Gipson appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense. His counsel has moved to withdraw and has filed

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as there is no indication that it overlooked a
relevant 18 U.S.C. § 3553(a) factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing the relevant
factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en
banc). Furthermore, the district court, which considered whether Gipson’s career-
offender classification overrepresented the seriousness of his criminal history and
ultimately imposed a sentence below the advisory guideline range, did not abuse its
discretion in declining to vary downward further still. See United States v.
McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013). Having independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues for
appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                        -2-